DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al (US 2015/0128994).
Kaneko et al teach a method and apparatus as claimed.
The method comprises:
a processing liquid/topcoat solution supplying step of supplying a processing liquid to a surface of a substrate; 
a processing film forming step of solidifying/curing the processing liquid supplied to the surface of the substrate to form a processing film that holds a removal object (particles) present on the surface of the substrate; 

a removing step of continuing the supply of the peeling liquid forming liquid, after the peeling of the processing film, to wash away and remove the processing film from the surface of the substrate in the state where the removal object/particles is held by the processing film.
Kaneko et al also teaches an apparatus comprising the claimed parts, including the controller to perform the disclosed method.
See entire document, especially Figures 1A-C, 2-4, 7-9, 13 and the related description and the description at [0006-8], [0034-88], [0112-182].
Kaneko et al also teach dissolving the processing film/topcoat film to form a hole through the film (at least Figure 1C).
Kaneko et al also teach the use of water or an alkaline solutions as peeling/stripping liquid.
The presence of a low and high solubility substances in the film/topcoat is inherent since different compounds have different solubility.
The removal of the processing/topcoat film from the surface of the substrate is shown at least on Figure 1C.
Since the topcoat film of Kaneko et al has substances in a solid state, which are then dissolved by the peeling/stripping liquid the step of forming film having the .
Claim(s) 1, 3-8, 10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al (US 2019/0371599).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Yoshida et al teaches the invention as claimed.
See entire document, especially Figures 2, 7A-C, 8A-C, and the related description, detailed description of the preferred embodiments, claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 2015/0128994) in view of Kamimura (US 2019/0025701, WO 2017/169833, citations by the US document).
Kaneko et al, as applied above, teach a method and apparatus as claimed except for a processing/topcoat film containing an alkaline component.

a processing liquid/topcoat solution supplying step of supplying a processing liquid to a surface of a substrate; 
a processing film forming step of solidifying/curing the processing liquid supplied to the surface of the substrate to form a processing film that holds a removal object (particles) present on the surface of the substrate; 
a peeling step of supplying a peeling/stripping liquid forming liquid to the surface of the substrate to put the peeling liquid forming liquid in contact with the processing film and form a peeling liquid and peeling the processing film , in the state of holding the removal object, from the surface of the substrate by the peeling liquid; and 
a removing step of continuing the supply of the peeling liquid forming liquid, after the peeling of the processing film, to wash away and remove the processing film from the surface of the substrate in the state where the removal object/particles is held by the processing film.
Kaneko et al also teaches an apparatus comprising the claimed parts, including the controller to perform the disclosed method.
See entire document, especially Figures 1A-C, 2-4, 7-9, 13 and the related description and the description at [0006-8], [0034-88], [0112-182].
Kaneko et al also teach dissolving the processing film/topcoat film to form a hole through the film (at least Figure 1C).
Kaneko et al also teach the use of water or an alkaline solutions as peeling/stripping liquid.

The removal of the processing/topcoat film from the surface of the substrate is shown at least on Figure 1C.
Since the topcoat film of Kaneko et al has substances in a solid state, which are then dissolved by the peeling/stripping liquid the step of forming film having the peeling liquid forming substance and the step of dissolving the peeling liquid forming substance are met. 
Kaneko et al do not specifically teach all ingredients of the processing liquid/film. Kaneko et al do not specifically teach the use a processing/topcoat film containing an alkaline component.
However, Kamimura teaches that the topcoats with alkaline components were known in the art and teach benefits of such. See at least [0070], [00262], [0529-556], [0557-572].
It would have been obvious to an ordinary artisan at the time the invention was filed to use a known topcoat liquid/film in the method/apparatus of Kaneko et al in order to use a known composition for its known purpose and in order to obtain benefits disclosed by Kamimura.



s 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2019/0371599) in view of Kamimura (US 2019/0025701, WO 2017/169833, citations by the US document).
Yoshida et al, as applied above, teach a method and apparatus as claimed except for a processing/topcoat film containing an alkaline component.
However, Kamimura teaches that the topcoats with alkaline components were known in the art and teach benefits of such. See at least [0070], [00262], [0529-556], [0557-572].
It would have been obvious to an ordinary artisan at the time the invention was filed to use a known topcoat liquid/film in the method/apparatus of Yoshida et al in order to use a known composition for its known purpose and in order to obtain benefits disclosed by Kamimura.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-15 of copending Application No. 16/426,119 (reference application). Although the claims at issue are not identical, they the claims of the co-pending application disclose all the limitations of the instant claims except for the step of forming peeling liquid by contacting the peeling liquid forming liquid with the processing film, which will be inherently present when conducting the method of the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-15 of copending Application No. 16/426,119 in view of Kamimura (US 2019/0025701, WO 2017/169833, citations by the US document).
The claim of the co-pending application disclosed the method as claimed except for the specific recitation of a processing/topcoat film containing an alkaline component.
However, Kamimura teaches that the topcoats with alkaline components were known in the art and teach benefits of such. See at least [0070], [00262], [0529-556], [0557-572].
It would have been obvious to an ordinary artisan at the time the invention was filed to use a known topcoat liquid/film in the method of the claim of the co-pending application in order to use a known composition for its known purpose and in order to obtain benefits disclosed by Kamimura.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
The applicants amended the claims to incorporate the subject matter of cancelled claim 2 in the independent claims.
The applicants allege that the amended claims are allowable.
The applicants allege that with respect to the rejection over Kaneko et al the applicants allege that Kaneko et al fail to disclose that the processing film is removed solely by supplying DIW to the substrate surface.
The applicants argue that in Kaneko et al both DIW and the alkaline solution are required.
This is not persuasive because the applicants’ arguments are not commensurate inj scope with the claims.
The claims are not limited to require that the processing film is removed solely by supplying DIW to the substrate surface.
The independent claims 1 and 10 and most of the dependent claims do not even require the use of DIW.
The applicants also argue that Kaneko et al do not disclose that the alkali developing solution is formed on the surface by putting DIW in contact with the processing film as required by claim 1.
This is not persuasive because claim 1 is not limited to the argued limitation.
With respect to the rejection of claim 1 over Yoshida et al the applicants allege that Yoshida et al fail to disclose that the peeling liquid (the alkaline liquid) is 
This is not persuasive.
The amended claim 1 does not required the alkaline liquid. The claim does not require DIW. The claim does not require “another type of liquid”.
The claim merely require:
a peeling step of supplying a peeling liquid forming liquid to the surface of the substrate to put the peeling liquid forming liquid in contact with the processing film and form a peeling liquid and peeling the processing film, in the state of holding the removal object, from the surface of the substrate by the peeling liquid; 
a removing step of continuing the supply of the peeling liquid forming liquid, after the peeling of the processing film, to wash away and remove the processing film from the surface of the substrate in the state where the removal object is held by the processing film, 
wherein the solute has a peeling liquid forming substance, 
the processing film forming step includes a step of forming the processing film so that the peeling liquid forming substance is in a solid state, and 
the peeling step includes a step of dissolving the peeling liquid forming substance that is in the solid state inside the processing film in the peeling liquid forming liquid supplied to the surface of the substrate to form the peeling liquid on the surface of the substrate.
The claim does not specify the peeling liquid forming liquid.

The claim does not specify the peeling liquid.
What is claimed is disclosed by Yoshida et al.
Claims 9 and 18, which recite a processing/topcoat film containing an alkaline component are addressed by using the teaching of Kamimura, which teaches that the topcoats with alkaline components were known in the art and teach benefits of such.
It was provided that it would have been obvious to an ordinary artisan at the time the invention was filed to use a known topcoat liquid/film in the method/apparatus of Kaneko et al /Yoshida et al in order to use a known composition for its known purpose and in order to obtain benefits disclosed by Kamimura.
Such obvious modification will result in the method and apparatus recited by claims 9 and 18 because application of liquids in the methods of Kaneko et al /Yoshida et al will result in elute the alkaline content of the topcoats containing alkaline components due to dissolving.

With respect to the double patenting rejection the applicants allege that the step of forming the peeling liquid is not inherently present when contacting steps of the method of the co-pending application.
This is not persuasive at least because the claims of the co-pending application recite partial dissolution of the processing film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711